     Case 8:20-cv-01160-SB-DFM Document 31 Filed 05/06/21 Page 1 of 3 Page ID #:196




 1    MANDOUR & ASSOCIATES, APC
      Joseph A. Mandour (SBN 188896)
 2
      Email: jmandour@mandourlaw.com
 3    Ben T. Lila (SBN 246808)
      Email: blila@mandourlaw.com
 4    8605 Santa Monica Blvd., Suite 1500
 5    Los Angeles, CA 90069
      Telephone: (858) 487-9300
 6
      Attorneys for Plaintiff,
 7    Scott and Addison, LLC
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    SCOTT AND ADDISON, LLC, a                  Case No. 8:20-cv-01160-SB-DFM
12
      California limited liability company,
                                                 NOTICE OF LODGING OF
13                        Plaintiff,             [PROPOSED] ORDER ON
14                                               PLAINTIFF SCOTT AND ADDISON,
                   v.                            LLC’S MOTION FOR SERVICE
15                                               COSTS PURSUANT TO Fed.R.Civ.P.
16    PINKBLUSH.COM, an unknown                  4(d)(2)
      entity,
17
                                                 Original Complaint Filed: June 30, 2020
18                        Defendant.             Answer Filed: April 20, 2021
19
                                                 Judge: Hon. Stanley Blumenfeld, Jr.
20
21                                               Hearing:
                                                 Date: June 4, 20201
22                                               Time: 8:30 am
23                                               Courtroom: 6C
24
25
26    \\
27    \\
28    \\
                                                            Civil Case No. 8:20-cv-01160-SB-DFM
      NOTICE OF LODGING OF [PROPOSED] ORDER ON PLAINTIFF SCOTT AND ADDISON, LLC’S MOTION
                                           FOR SERVICE COSTS PURSUANT TO Fed.R.Civ.P. 4(d)(2)
                                             -1-
     Case 8:20-cv-01160-SB-DFM Document 31 Filed 05/06/21 Page 2 of 3 Page ID #:197




 1          Plaintiff Scott and Addison, LLC hereby gives Notice that it has lodged the
 2    [Proposed] Order on Plaintiff Motion for Service Costs Pursuant to Fed.R.Civ.P.
 3    4(d)(2) (ECF No. 28). A copy of the [Proposed] Oder is filed herewith.
 4
 5                                      Respectfully submitted,
 6                                      MANDOUR & ASSOCIATES, APC
 7    Date: May 6, 2021
 8                                             /s/ Ben T. Lila
                                        Ben T. Lila (SBN 246808)
 9                                      Email: blila@mandourlaw.com
10                                      Attorneys for Plaintiff,
                                        Scott and Addison, LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            Civil Case No. 8:20-cv-01160-SB-DFM
      NOTICE OF LODGING OF [PROPOSED] ORDER ON PLAINTIFF SCOTT AND ADDISON, LLC’S MOTION
                                           FOR SERVICE COSTS PURSUANT TO Fed.R.Civ.P. 4(d)(2)
                                             -2-
     Case 8:20-cv-01160-SB-DFM Document 31 Filed 05/06/21 Page 3 of 3 Page ID #:198




 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that on the below date, I filed the foregoing document with
 3    the Court’s CM/ECF system, which will provide electronic notice to the
 4    following:
 5
            Michael A. Long, Esq. (SBN: 266555)
 6          Law Office of Michael A. Long
 7          1920 Hillhurst Avenue, #1139
            Los Angeles, CA 90027
 8          Telephone: (310) 625-3395
 9          Facsimile: (213) 915-3133
            Email: mlong@aexius.com
10
11
      Dated: May 6, 2021
12
                                              /s/ Ben T. Lila
13                                      Ben T. Lila (SBN 246808)
14                                      Email: blila@mandourlaw.com

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            Civil Case No. 8:20-cv-01160-SB-DFM
      NOTICE OF LODGING OF [PROPOSED] ORDER ON PLAINTIFF SCOTT AND ADDISON, LLC’S MOTION
                                           FOR SERVICE COSTS PURSUANT TO Fed.R.Civ.P. 4(d)(2)
                                             -3-
